
	
		II
		111th CONGRESS
		2d Session
		S. 3766
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 13, 2010
			Mr. Specter (for
			 himself, Mrs. Boxer, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to
		  provide for human stem cell research, including human embryonic stem cell
		  research, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stem Cell Research Advancement Act of
			 2010.
		2.FindingsThe Congress finds as follows:
			(1)On March 9, 2009, President Barack Obama
			 issued Executive Order 13505, entitled Removing Barriers to Responsible
			 Scientific Research Involving Human Stem Cells.
			(2)On July 7, 2009, the National Institutes of
			 Health issued guidelines on human stem cell research.
			(3)The scientific field of stem cell research
			 is continually advancing.
			3.Human stem cell research
			(a)In generalPart H of title IV of the Public Health
			 Service Act (42 U.S.C. 289 et seq.) is amended by inserting after section 498D
			 the following:
				
					498E.Human stem cell research
						(a)In generalNotwithstanding any other provision of law,
				including section 509 of division D of the Consolidated Appropriations Act,
				2010 or any substantially similar provision in any previous or subsequent
				Departments of Labor, Health and Human Services, and Education, and Related
				Agencies Appropriations Act, the Secretary shall conduct and support research
				that utilizes human stem cells, including human embryonic stem cells.
						(b)EligibilityHuman embryonic stem cells eligible for use
				in research under subsection (a) shall include stem cells that meet each of the
				following:
							(1)The stem cells were derived from human
				embryos that have been donated from in vitro fertilization clinics, were
				created for the purposes of reproductive treatment, and were in excess of the
				clinical need of the individuals seeking such treatment.
							(2)It was determined through consultation with
				the individuals seeking reproductive treatment that the embryos to be donated
				would never be implanted in a woman and would otherwise be discarded.
							(3)The individuals seeking reproductive
				treatment donated the embryos with written informed consent and without
				receiving any financial or other inducements to make the donation.
							498F.GuidelinesThe Secretary, in consultation with the
				Director of NIH, shall—
						(1)maintain guidelines applicable to the
				conduct or support of human stem cell research by the Department of Health and
				Human Services;
						(2)review such guidelines not less than every
				3 years; and
						(3)update such guidelines as scientifically
				warranted.
						498G.Prohibition against funding for human
				cloning
						(a)ProhibitionThe Secretary shall not use any funds for
				the conduct or support of human cloning.
						(b)GuidelinesThe Secretary shall update the guidelines
				maintained under section 498F for consistency with subsection (a).
						(c)DefinitionsIn this section, the term human
				cloning means the implantation of the product of transferring the
				nuclear material of a human somatic cell into an egg cell from which the
				nuclear material has been removed or rendered inert into a uterus or the
				functional equivalent of a
				uterus.
						.
			(b)Technical clarificationSection 509(a)(2) of division D of the
			 Consolidated Appropriations Act, 2010 (Public Law 111–117) is amended by
			 inserting except as provided under section 498E of the Public Health
			 Service Act, before research in which.
			4.Reporting requirementsSection 403(a)(5) of the Public Health
			 Service Act (42 U.S.C. 283(a)(5)) is amended—
			(1)by redesignating subparagraph (L) as (M);
			 and
			(2)by inserting after subparagraph (K) the
			 following:
				
					(L)Human stem
				cells.
					.
			
